            CASE 0:20-cv-01709-PJS-HB Doc. 21 Filed 12/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Tyrone Michael Strother,
                                                       Civil No. 20-cv-1709 (PJS/HB)
                     Petitioner,

v.
                                                         ORDER ON REPORT
State of Minnesota; Tracy Beltz, Warden, MCF-          AND RECOMMENDATION
Faribault; Keith Ellison, Minnesota Attorney
General; and Linda M. Freyer,

                     Respondents.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      The Report and Recommendation is ADOPTED;

       2.      Respondents State of Minnesota, Keith Ellison, and Linda M. Freyer are
               DISMISSED from this action; and

       3.      Tyrone Michael Strother’s Motion for Relief from a Conviction or Sentence
               by Person in State Custody [ECF No. 2] is DENIED WITHOUT
               PREJUDICE.


Dated: December 14, 2020
                                          PATRICK J. SCHILTZ
                                          United States District Judge
